IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                     : No. 207 WAL 2020
                                                  :
                     Respondent                   :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
              v.                                  :
                                                  :
                                                  :
DUWAYNE A. DIXON, JR.,                            :
                                                  :
                     Petitioner                   :


                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of December, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Did the Superior Court err in ruling that the [PCRA court] correctly ruled that
      the original trial court’s jury instruction at Count IV (Intimidation of Witness
      or Victim) was legally proper, despite (1) the trial court instructing the jury
      to find, as a matter of law, what the grading of the prior or underlying offense
      is, which in turn set the grading of the Intimidation of Witness or Victim
      charge; (2) by failing to include a place on the verdict form for the jury to
      indicate that it found that the prior or underlying crime was a felony of the
      first degree, and/or (3) by failing to include a place for the jury to indicate
      that it found the grading elements of subsection (b)(1)(i) or (b)(1)(iii)?